Name: Council Regulation (EC) No 2074/96 of 25 October 1996 amending Regulation (EC) No 3075/95 laying down, for 1996, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 31 . 10 . 96 EN Official Journal of the European Communities No L 279/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2074/96 of 25 October 1996 amending Regulation (EC) No 3075/95 laying down, for 1996, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway have been concluded successfully and, as a result, the aformentioned catch quota has been reduced; Whereas the fishery arrangements agreed upon by the Community and Norway for 1996 provide for the possibi ­ lity to consider a further transfer of plaice from Norway to the Community after 1 August 1996; Whereas further consultations were held with Norway, which led to an agreement to transfer, by 1 August 1996, 1 250 tonnes of plaice from Norway to the Community in exchange for a transfer of 1 0 000 tonnes of blue whiting from the Community to Norway; whereas, as a result of this agreement, these quotas have to be modified accor ­ dingly; Whereas it is now necessary to implement these agreed measures; Whereas it is for the Council to lay down the specific conditions under which such catches must be taken , THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EC) No 3075/95 (2) allocates, for 1996, certain catch quotas to vessels flying the flag of Norway in Community waters; Whereas a catch quota of 50 000 tonnes of herring was allocated to Norway in Community fishing waters in ICES Division IVa and IVb for 1996; whereas this quota has to be reduced in order to reflect the reduction in the underlying North Sea TAC for herring; Whereas the most recent scientific information and, in particular, the report of the Advisory Committee for Fisheries Management of the International Council for the Exploration of the Sea, indicates that North Sea herring stock is outside safe biological limits and that, in order to protect this stock, it is necessary to take rapid management measures, including, inter alia, a 50 % reduction in the relevant TAC; Whereas, in accordance with the procedure provided for in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (3), the Parties have held consultations on the urgent measures which are required in the light of the new scientific information , whereas these consultations HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 3075/75, the figures relating to plaice, blue whiting and herring shall be replaced by those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. However, the amendments relating to plaice and blue whiting shall apply from 1 August 1996 . (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession. (2) OJ No L 330 , 30 . 12. 1995, p. 43 . (3) OJ No L 226, 29. 8 . 1980, p. 48 . No L 279/2 EN Official Journal of the European Communities 31 . 10 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 October 1996. For the Council The President E. KENNY ANNEX Norwegian catch quotas (or 1996 Species Area within which fishing is authorized Quantity Plaice ICES IV 1 210 Blue whiting ICES II, IVa, Via (2), VIb, VII (4) 259 000 f) ( l0) Herring ICES IVa, b 45 240 H